DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/24/2022 has been entered.

	
Status of Claims
Claim(s) 1-11 is/are pending of which Claim(s) 1 is/are presented in independent form.
Claims 2-3, 6, and 8 are withdrawn.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.

Response to Arguments
First Argument:
	Applicant discusses that “By the sliding, in other words, forward/backward movement of the holding member relative to the rod, the claimed oral appliance allows forward/backward movement of a first law retainer piece (for example, lower jaw retainer piece) which holds the holding member, relative to the second law retainer piece (for example, upper jaw retainer piece) which holds the rod (paragraph [0067] of the specification as filed)” and “In addition, in the claimed oral appliance, the restrictor restricts the forward/backward movement by preventing too much sliding of the rod and the holding member. By the restriction, the position of the first jaw retainer piece (lower jaw retainer piece) relative to the second jaw retainer piece (upper jaw retainer piece) is maintained in a predetermined range (paragraph [0067] of the specification as filed)” on Remarks Page 7, and further mentioned, on Remarks Page 9, “the claimed oral appliance allows forward/backward movement of a first jaw retainer piece relative to the second jaw retainer piece”.
	Examiner’s Response:
Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., see quoted above) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s claims do not have any claim language in regards to what is discussed above, and as such these potential differences between Applicant’s disclosure and the prior art are not relevant unless present in the claims.
Second Argument:
	Applicant argues that as Oowa has been interpreted such that the “the rod having a leading end slidably inserted” language is related to how it is able to slide in a rotational manner to be slidably interpreted in the previous (and current) rejection, then this must further apply “rotational logic” to the claim language of the “restrictor restricts sliding of the rod relative to the holding member” thus causing Oowa to not disclose the present claim language (Remarks Page 8).
	Examiner’s Response:
	Applicant's arguments filed 1/24/2022 have been fully considered but they are not persuasive. The language of “the rod having a leading end slidably inserted into the opening of all sliding of the rod relative to the holding member-. As such, the present language is broad and as long as Oowa is able to restrict a form of sliding via the restrictor, which can be seen discussed in the rejection below, the claim language is met. Furthermore, the “slidably inserted” aspect of the rod is not tied by the claim language to be the same form of sliding restricted by the restrictor. As such Applicant’s arguments are found unpersuasive as the present state of the claims are too broad compared to the interpretation being set forth within the current arguments on Remarks Page 8.	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-5, 7, and 9-11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, amended claim 1 now recites “a holding member attached only to a front-facing portion of the first jaw retainer piece” wherein this is new matter. This is a new negative limitation because the current disclosure does not support the holding member being “attached only to” the front-facing portion as firstly the elected Species B (Figures 10-16B) shows that the holding member 206 is both mounted to the first jaw retainer and also mounted to the front of the second jaw retainer via its mating and attachment to the rod 208 which is attached to the second jaw retainer (See Figures 10-16B and [0071-0072] of the instant disclosure). Furthermore Applicant’s remarks (page 5) notes that the disclosure for this new limitation is present in paragraph [0071] of the instant specification; however, this disclosure only provides that the holding member 206 may be “attached” to a front facing portion, but this does not provide any disclosure to “only” a front facing portion. As such, this new limitation is new matter not disclosed within the current disclosure.
Claims 4-5, 7, and 9-11 rejected as being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-5, 7, 9, 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oowa (US 20170135849 A1).
Regarding claim 1, Oowa discloses an oral appliance 1 (See Figure 1, [0025]), comprising: 
a first jaw retainer piece 3 (See Figure 1, [0025], lower jaw side attachment body 3); 
a second jaw retainer piece 2 (See Figure 1, [0025], upper jaw side attachment body 2); 
a holding member 7a (half tube 7a [0031], see Figures 2-4) only attached to a front-facing portion of the first jaw retainer piece 3 (mounted via flange 7b at the front facing portion of piece 3, see Figure 4, and Figure 1, see [0034]) (See Figure 1 wherein holding member 7a is only attached to the first jaw retainer piece 3), the holding member 7a having an opening for receiving a rod 9 (See Annotated Figure 2 below); 
the rod 9 having a leading end 9b (See Figure 4) slidably inserted into the opening of the holding member 7a (See Annotated Figure 2 and see Figure 4 wherein the rod 9 may be viewed as slidably inserted into the opening formed by holding member 7a, and further see [0041] wherein the rod 9 is overall rotatably held by half tube 7a which is a form of sliding) and a trailing end 9a (See Figure 4) mounted on a front-facing portion of the second jaw retainer piece 2 (See Figure 4 and [0039] wherein the trailing end 9a is attached to the screw engaging part 8h which is integral to the piece 8b which is mounted to the second jaw retainer piece 2 at the front facing portion as seen in Figure 1 and [0038]); 
and a restrictor 10a/7h (see Figure 4 and [0040], the tube shape formed by the pieces 7h and 10a) that restricts sliding of the rod 9 relative to the holding member 7a (see [0041] and Figure 4 wherein the bolt holding parts 10a/7h abut the right flange 9c of rod 9 to restrict backward sliding movement).

    PNG
    media_image1.png
    366
    589
    media_image1.png
    Greyscale

Regarding claim 4, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the holding member 7a has a ring shape (See Figure 5 wherein the holding member 7a comprises holes 7j and 7g which are ring shaped as they are circular and see Lexico [https://www.lexico.com/en/definition/ring-shaped] wherein “ring-shaped” is “circular”).
Regarding claim 5, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the restrictor 10a/7h abuts against the rod 9 and restricts a forward movement of the rod 9 within the holding member 7a (see [0041] and Figure 4 wherein the flanges 9c of the rod 9 abut the restrictor 10a/7h to then restrict forward movement relative to 7a).
Regarding claim 7, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the restrictor 10a/7h abuts against the rod 9 and restricts a backward movement of the rod 9 within the holding member 7a (see [0041] and Figure 4 wherein the flanges 9c of the rod 9 abut the restrictor 10a/7h to then restrict backward movement).
Regarding claim 9, Oowa discloses the invention of claim 4 above.
Oowa further discloses wherein the restrictor 10a/7h is a restrictor ring (see [0040-0041] wherein restrictor 10a/7h forms a cylindrical tube shape wherein a cylindrical shape is circular, 
Regarding claim 10, Oowa discloses the invention of claim 4 above.
Oowa further discloses further comprising, another restrictor (left flange 9c, see Figure 4) that prevents the rod 9 from being fully withdrawn from the holding member 7a (see [0041] and Figure 4 wherein this second right flange may act as another restrictor which will stop forward movement of the rod 9 and thus stop it from ever being fully withdrawn from holding member 7a).
Regarding claim 11, Oowa discloses the invention of claim 1 above.
Oowa further discloses wherein the opening of the holding member 7a has an ellipse shape, an oval shape, an egg shape, a rectangle shape, or any oblong shape (see [0032] wherein the cross section of holding member 7a has a substantially “half elliptical shape” thus granting the opening formed of the holding member 7a an ellipse shape; further see Figures 2-3 wherein the opening formed by holding member 7a is oblong).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889. The examiner can normally be reached Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571) 270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        1/31/2022

/VICTORIA HICKS FISHER/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        2/10/2022